--------------------------------------------------------------------------------

Exhibit 10.1
 
Split‑Dollar Agreement


THIS AGREEMENT (the “Agreement”) is made and entered into as of the 9th day of
May, 2017 by and among NBT BANCORP INC., a Delaware corporation, and NBT BANK,
N.A., a national banking association organized under the laws of the United
States (collectively, the “Bank”), and John H. Watt Jr.


WHEREAS, John H. Watt Jr. (the “Employee”) is employed by the Bank as its
president and chief executive officer;


WHEREAS, the Employee wishes to provide additional life insurance protection for
his family in the event of his death;


WHEREAS, the Bank is willing to allocate a portion of the death proceeds of  a
life insurance policy or policies (“Policy”) of the Employee’s life to the
Employee’s beneficiary(ies) if the Employee dies while actively employed by the
Bank or a Director of the Bank;


WHERAS, the Bank is willing pay any premiums due on the Policy;


WHEREAS, the Bank and the Employee have agreed to make the Policy subject to
this Agreement; and


WHEREAS, it is understood and agreed that this Agreement is to be effective as
of the date of this Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:


1.          Insurance Policy.


The Bank is the sole owner of the Policy and shall have the right to exercise
all incidents of ownership.  The sole purpose of this Agreement is to provide a
death benefit payable on the death of the Employee during the term of this
Agreement.  The parties agree that the Policy shall be subject to the terms of
this Agreement and of the endorsement to the Policy filed with the Insurer to
implement the provisions of this Agreement.  The Bank may exercise all ownership
rights granted to the owner of the Policy by the terms thereof, except as
otherwise provided in this Agreement.  If the Employee should die while employed
by the Bank, he shall be the direct beneficiary of death proceeds equal to the
lesser of (i) the dollar amount specified on Exhibit A hereto and (ii) the
difference in the death benefit payable by the insurance carrier and the cash
surrender value of the Policy (the “Net Amount at Risk”) with the Bank entitled
to all other proceeds.  If the Employee is a member of the Board of the Bank but
no longer an employee of the Bank at the time of his death, he shall be the
direct beneficiary of death proceeds equal to the lesser of (i) $500,000 and
(ii) the Net Amount at Risk with the Bank entitled to all other proceeds.  The
amount to which the Bank is entitled in either event is referred to herein as
the “Bank’s Interest in the Policy.”  The Bank will keep possession of the
Policy.  The Bank agrees to make the Policy available at reasonable times to the
insured for the purpose of endorsing or filing any change of beneficiary on the
Policy for the portion of the death proceeds that is unrelated to the Bank’s
Interest in the Policy, but the Policy shall thereafter be promptly returned to
the Bank.  Any indebtedness on the Policy will be deducted from the proceeds
payable to the Bank.  Also, any collateral assignment made by the Bank will be
deducted from the proceeds payable to it.
 

--------------------------------------------------------------------------------

2.          Election of Settlement Option and Beneficiary.  By notice to the
Bank, the Employee may select the settlement option for payment of, and the
beneficiary or beneficiaries to receive, the portion of the death benefit
provided under the Policy other than the Bank’s Interest in the Policy.  Upon
receipt of such notice, the Bank shall execute and deliver to the Insurer the
forms necessary to elect the requested settlement option and to designate the
requested person, persons or entity as the beneficiary or beneficiaries to
receive such portion of the death proceeds of the Policy.  The Bank and the
Employee hereby agree to take all actions necessary to cause the beneficiary
designation and settlement election provisions of the Policy to conform to the
provisions hereof.  The Bank shall not terminate, alter or amend such
designation or election without the express written consent of the Employee.


3.          Policy Dividends.  Any dividend declared on the Policy shall be
either applied to reduce the premium payments on the Policy agreed to be paid by
the Bank pursuant to Section 4 herein or to purchase paid up additions to the
Policy, at the discretion of the Bank.


4.          Payment of Premiums.  The Bank shall pay a sufficient amount of
premiums to the Insurer to maintain the Policy in force, and shall, upon
request, provide evidence to the Employee that the Policy remains in force.  The
Bank shall annually furnish the Employee a statement of the amount of income
reportable by the Employee for federal and state income tax purposes, as a
result of the insurance protection provided on the Employee’s life.


5.          Limitation on the Bank’s Rights in the Policy.  The Employee will
have rights set out in Section 2 hereof with respect to the death benefit
provided under the Policy for the benefit of the Employee’s beneficiary or
beneficiaries other than the Bank’s Interest in the Policy.  The Bank shall not
sell, surrender, change the insured or assign or transfer ownership of the
Policy except after termination of the Agreement pursuant to Section 6 hereof;
other than for the purpose of obtaining a loan against the Policy.  The
aggregate amount of such loans, together with the unpaid interest accrued
thereon, will at no time exceed the lesser of (a) the Bank’s Interest in the
Policy or (b) the loan value of the Policy as determined by the Insurer.  The
Bank will not take any action dealing with the Insurer that would impair any
right or interest that the Employee has in the Policy.  Without limiting the
foregoing, following termination of this Agreement, to the extent permitted by
the Policy, the Bank may designate any officer or other employee of the Bank as
the insured under the Policy and may continue this Agreement with such officer
or employee; provided, however, pursuant to this Agreement the Bank cannot
assign, transfer, convey or sell the Policy to the Employee or any agent of the
Employee for the Employee’s behalf.  The exercise by the Bank of the right to
surrender the policy or to change the insured will terminate the rights of the
Employee in the Policy.
 
2

--------------------------------------------------------------------------------

6.          Termination of the Agreement During the Employee’s Lifetime.


(a) This Agreement may be terminated at any time while the Employee is living by
a written instrument signed by the Bank and the Trustee.


(b) The Bank may unilaterally terminate this Agreement while the Employee is
living by written notice to the Employee at any time after the Employee has
ceased to be (i) both the President and Chief Executive Officer of the Bank and
(ii) a member of the Board of the Bank, subject to subsection 6(c), below.


(c) The terms of subsection 6(b), above, notwithstanding, if the cessation of
the Employee’s employment as President and/or Chief Executive Officer of the
Bank or Employee’s Board membership is due to disability (as defined pursuant to
the Bank’s Long-Term Disability Plan), the Bank may not unilaterally terminate
this agreement, but this Agreement shall continue in force until the earliest to
occur of the following: (i) Employee reaching age 72, (ii) the Employee electing
to receive his qualified retirement plan benefits or (iii) his ineligibility for
benefits under the Bank’s Long-Term Disability Plan.  If at the occurrence of
the first of these events the Employee is eligible to begin receiving benefits
hereunder, this Agreement will continue and the Employee shall then receive
benefits in accordance with the terms of this Plan. If, on the other hand, the
Employee is not otherwise eligible to receive benefits hereunder, this Agreement
shall terminate at that time unless the Employee thereupon returns to employment
as the President and Chief Executive Officer of the Bank or as a member of the
Board of Directors of the Bank, which shall continue the Agreement in full
force.


(d) In any event, upon termination of this Agreement pursuant to this Section 6,
the Bank cannot assign, transfer, convey or sell the Policy to the Employee or
any agent of the Employee for the Employee’s behalf.


7.           Insurer Not a Party.


The Insurer shall be fully discharged from its obligations under the Policy by
payment of the Policy death benefit to the beneficiary or beneficiaries named in
the Policy, subject to the terms and conditions of the Policy.  In no event
shall the Insurer be considered a party to this Agreement, or any modification
or amendment hereof.  No provision of this Agreement, nor of any modification or
amendment hereof, shall in any way be construed as enlarging, changing, varying,
or in any other way affecting the obligations of the Insurer as expressly
provided in the Policy, except insofar as the provisions hereof are made a part
of the Policy by the beneficiary designation executed by the Bank and filed with
the Insurer in connection herewith.  The Insurer shall not be obligated to
inquire as to the distribution of any monies payable or paid by it under the
Policy on the Employee’s life pursuant to the terms of this Agreement.
 
3

--------------------------------------------------------------------------------

8.          Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.


(a) The Bank is hereby designated as the named fiduciary under this Agreement. 
The named fiduciary shall have authority to control and manage the operation and
administration of this Agreement, and it shall be responsible for establishing
and carrying out a funding policy and method consistent with the objectives of
this Agreement.


(b) (1) Claim


A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (hereinafter referred to as a “Claimant”)
may file a written request for such benefit with the Bank, setting forth his or
her claim.  The request must be addressed to the general counsel of the Bank at
its then principal place of business.


(2) Claim Decision.


Upon receipt of a claim, the Bank shall advise the Claimant that a reply will be
forthcoming within 90 days and shall, in fact, deliver such reply within such
period.  The Bank may, however, extend the reply period for an additional 90
days for reasonable cause.


If the claim is denied in whole or in part, the Bank shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth: (a) the specific reason or reasons for such denial; (b) the specific
reference to pertinent provisions of this Agreement on which such denial is
based; (c) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (d) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (e) the time
limits for requesting a review under subsection (3) and for review under
subsection (4) hereof.


(3) Request for Review.


Within 60 days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Bank review the
determination of the Bank.  Such request must be addressed to the general
counsel of the Bank, at its then principal place of business.  The Claimant or
his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Bank.  If the Claimant does not request a review of the Bank’s
determination within such 60 day period, he or she shall be barred and estopped
from challenging the Bank’s determination.


(4) Review of Decision.


Within 60 days after the general counsel’s receipt of a request for review, he
or she will review the Bank’s determination.  After considering all materials
presented by the Claimant, the general counsel will render a written opinion,
written in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
pertinent provisions of this Agreement on which the decision is based.  If
special circumstances require that the 60 day time period be extended, the
Secretary will so notify the Claimant and will render the decision as soon as
possible, but no later than 120 days after receipt of the request for review.
 
4

--------------------------------------------------------------------------------

9.          Amendment.  This Agreement may not be amended, altered or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.


10.        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Bank and its successors and assigns, and the Employee for the
benefit of his beneficiary or beneficiaries.


11.        Notices.  Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same.  If such notice, consent or
demand is mailed to a party hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Bank.  The date of such mailing shall be deemed the date of
notice, consent or demand.


12.        Governing Law.  This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
United States, to the extent applicable, and otherwise by the laws of the State
of New York applicable to contracts entered into and performed wholly within its
borders.
 
5

--------------------------------------------------------------------------------

Exhibit A
 
Year of Death
 
Employee’s Interest Under Section 1
         
2017-2018
 
$
3,000,000
           
2019-2020
 
$
2,225,000
           
2021-2022
 
$
1,375,000
           
2023 and thereafter
 
$
500,000
 

 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.



 
NBT Bancorp Inc.
       
By:
/s/ Martin A. Dietrich

Title:
Chairman

 

 
NBT Bank, N.A.
       
By: 
/s/ Martin A. Dietrich

Title:
Chairman

 
EXECUTIVE
       
By: 
/s/ John H. Watt, Jr.

Title:
President and Chief Executive Officer

 
7

--------------------------------------------------------------------------------